Title: To George Washington from Major General Horatio Gates, 16 July 1776
From: Gates, Horatio
To: Washington, George



Sir
Ticonderoga July 16th 1776.

Inclosed is a Copy of the Letter with which I have charged Mr Lewis to the president of The Honourable The Continental Congress; it is too disagreeable a Tale to dwell on, I shall not therefore enlarge upon it; I beg the Favour Mr Lewis may have your Orders not to Delay in New York, but proceed immediately to Philadelphia.
General Sullivan has probably by this Time seen your Excellency, he will no doubt make a Faithful representation of the

wretched State of this Army; General Schuyler Assures me he has already done it; Since the beginning of May, the Losses sustain’d by the Enemy, Death & Desertion, amounts to more than Five Thousand Men, and to this must be added, three Thousand that are now Sick. Our Accounts from the Enemy are lame, and imperfect; this seems not to be doubted, that they have a large Camp at St Johns, & are labouring to get a Naval Force upon the Lake. I shall do all in my power to procure the best Intelligence of their Motions. Heaven Grant your Excellency a prosperous Campaign, such a One as will make Ample amends for the Losses of The Northern Army. My Affectionate Compliments wait upon The Gentlemen of Your Family, and particularly to my Old Friend & Acquaintance Brigadier General Mercer. I am Your Excellencys most Obedient Humble Servant

Horatio Gates

